Opinion by
Hurt, J.
§ 247. Amendment; new cause of action; costs. Where a suit was prematurely brought, and plaintiff by amendment set up an entirely new cause of action, this could be done. [Tarkinton v. Broussard, 51 Tex. 550; Kirkland v. Little, 41 Tex. 456; Littlefield v. Fry, 39 Tex. 299; Woods v. Durrett, 28 Tex. 429; Cox v. Reinhardt, 41 *98Tex. 591.] But the costs up to such amendment should be adjudged against the plaintiff. [Kirkland v. Little, 4 Tex. 456.]
November 22, 1882.
Reversed and reformed.